DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2020 has been entered.
 Response to Amendment
3.	This Office Action is issued in response to the applicant request for continued examination filed on May 20, 2020, in which claims 1-27 are presented for examination.4.	Claims 1, 11, and 21 are amended. 
Response to Arguments
5.	Applicant’s arguments with respect to the independent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner applied a new reference to teach those features, the applicant argued
the previous reference does not teach, suggest, of discloses.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
7.	Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. U.S. 2003/0055825 A1 (hereinafter Chen) in view of Eberlein et al. U.S. .
Regarding claim 1, Chen discloses a method for synchronizing hierarchical data, comprising: 	detecting, by a computing device, a conflict between data stored at the computing device and data stored at a service provider database (Chen [Abstract], [0024] wherein the implemented system and method detecting conflict between the mobile device and a server. See also [0028]-[0030] and [Figure 3] for instance the mobile data [Figure 3, element 322] and server data [Figure 3, element 312] involve a conflict]); and 	performing, by the computing device, a synchronization operation to synchronize one or more entities within the hierarchical entity data stored at the computing device with hierarchical entity data stored at the service provider database (Chen [0026] and [0034] once a conflict between the mobile device data and the information server data identified, the synchronization process initiate a conflict resolution process). 	Chen is silent regarding hierarchical data or entity. 	However, Eberlein clearly discloses where the service provider database configured to store data in a hierarchical data structure (Eberlein [Abstract], [0020]-[0024], and [Figure 1] e.g., “Local database 114 can be configured to store data in a hierarchical data structure while synchronization engine 112 can be configured to execute one or more algorithms to synchronize data stored in local database 114 with the computing device issuing a single call to execute a plurality of requests to synchronize entities and associated relationships within a table stored at the computing device and service provider database (Landry [0041] describing the implemented method relating, through the abstraction layer, a plurality of data entities with a single application (i.e. single call) e.g., “the method further comprises an act of relating, through the abstraction layer, a plurality of data entities, at least two of which being associated with respective data sources, to a 
 	Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a method, wherein the synchronization operation comprises a sync up operation to upload a hierarchy of entities from the computing device to the service provider database in response to 
 	Regarding claim 3, the rejection of claim 2 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a method, wherein the sync up operation comprises determining changes made to the hierarchical entity data stored at one or more tables within the computing device (Eberlein [0026] and [0048] where modification of object (i.e., entities) tracked and stored).
 	Regarding claim 4, the rejection of claim 3 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a method, wherein the synchronization operation comprises the computing device transmitting the hierarchical entity data to the service provider database (Eberlein [0021]-[0024] and [Figure 5a-5d] the synchronization process traverse and the hierarchical data structure and reconcile the error).
 	Regarding claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a method, wherein the transmitted hierarchical entity data is to overwrite changes to one or more entities in the hierarchical entity data at the service provider database (Eberlein [0026] and [0048] where the conflicting data corrected and updated).

 	Regarding claim 7, the rejection of claim 2 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a method, wherein the synchronization operation further comprises a sync down operation to download a hierarchy of entities from the service provider database to the computing device in response to changes to the hierarchical entity data stored at the service provider database (Eberlein [0048] where the synchronization engine [Figure 1, element 112] traverse the hierarchy and determine if a child object is change, updated or modified See also [0022] and [0026] where the modified or changed data store).
 	Regarding claim 8, the rejection of claim 7 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a method, wherein the sync down operation comprises determining changes made to the hierarchical entity data stored at one or more tables within the service provider database (Eberlein [0048] where the synchronization engine [Figure 1, element 112] traverse the hierarchy and determine if a child object is change, updated or modified See also [0022] and [0026] 
 	Regarding claim 9, the rejection of claim 8 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a method, wherein the synchronization operation comprises the computing device receiving one or more entities in the hierarchical entity data that have been changed at the service provider database (Eberlein [0027] where the synchronization process identified individual folders).
 	Regarding claim 10, the rejection of claim 8 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a method, wherein the synchronization operation comprises the computing device receiving all hierarchical entity data from the service provider database (Eberlein [0006] and [0023] where the hierarchical data received at the mobile device).
 	Regarding claim 11, Chen discloses a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to: 	detect a conflict between data stored at the computing device and data stored at a service provider database (Chen [Abstract], [0024] wherein the implemented system and method detecting conflict between the mobile device and a server. See also [0028]-[0030] and [Figure 3] for instance the mobile data [Figure 3, perform a synchronization operation to synchronize one or more entities within the [hierarchical entity data] stored at the computing device with hierarchical entity data stored at the service provider database (Chen [0026] and [0034] once a conflict between the mobile device data and the information server data identified, the synchronization process initiate a conflict resolution process), including: 	Chen is silent regarding hierarchical data or entity. 	However, Eberlein clearly discloses where the service provider database configured to store data in a hierarchical data structure (Eberlein [Abstract], [0020]-[0024], and [Figure 1] e.g., “Local database 114 can be configured to store data in a hierarchical data structure while synchronization engine 112 can be configured to execute one or more algorithms to synchronize data stored in local database 114 with the data stored in server database 124. Synchronization can include synchronizing the folder structure of local database 114 to server database 124”). 	It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the system and method for resolving conflicts detected during a synchronization session as taught by Chen application with the selective synchronization in a Hierarchical Folder Structure as taught by Eberlein. Doing so would have the conflict between a data stored at a computing device and the data stored at a service provider database by a computing device is detected, and hence ensures storing a hierarchical data in an effective manner and facilitates the synchronization of the entities in the hierarchical entity data stored at a mobile device, and also implements a refactor management the computing device issuing a single call to execute a plurality of requests to synchronize entities and associated relationships within a table stored at the computing device and service provider database (Landry [0041] describing the implemented method relating, through the abstraction layer, a plurality of data entities with a single application (i.e. single call) e.g., “the method further comprises an act of relating, through the abstraction layer, a plurality of data entities, at least two of which being associated with respective data sources, to a single application executing on the occasionally-connected system“).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate the method of providing information assistance service of Landry into the combination of Chen and Eberlein to produce an expected result of grouping clients request with unified interface for facilitating synchronization. The modification would be obvious because one of ordinary skill in the art would be motivated to reduce the total time required to receive response. 	The combination of Chen, Eberlein, and Landry does not clearly discloses determining relationship information between entities within the table; 	determining a first entity in the table that has been changed; and 	using the relationship information to retrieve a set of entities related to the first 
 	Regarding claim 13, the rejection of claim 12 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a computer-readable medium, wherein the sync up operation comprises determining changes made to the hierarchical entity data stored at one or more tables within the computing device (Eberlein [0026] and [0048] where modification of object (i.e., entities) tracked and stored).

 	Regarding claim 15, the rejection of claim 14 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a computer-readable medium, wherein the transmitted hierarchical entity data is to overwrite changes to one or more entities in the hierarchical entity data at the service provider database (Eberlein [0026] and [0048] where the conflicting data corrected and updated).
 	Regarding claim 16, the rejection of claim 15 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a computer-readable medium, wherein the transmitted hierarchical entity data is to leave intact changes to one or more entities in the hierarchical entity data at the service provider database (Eberlein [0020]-[0022] wherein after synchronization the hierarchical structure remain intact).
 	Regarding claim 17, the rejection of claim 12 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a computer-
 	Regarding claim 18, the rejection of claim 17 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a computer-readable medium, wherein the synchronization operation comprises the computing device receiving hierarchical entity data from the service provider database (Eberlein [0048] where the synchronization engine [Figure 1, element 112] traverse the hierarchy and determine if a child object is change, updated or modified See also [0022] and [0026] where the modified or changed data store).
 	Regarding claim 19, the rejection of claim 18 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a computer-readable medium, wherein the synchronization operation comprises the computing device receiving one or more entities in the hierarchical entity data that have been changed at the service provider database (Eberlein [0027] where the synchronization process identified individual folders).

 	Regarding claim 21, Chen discloses a mobile device comprising: 	at least one physical memory device to store (Chen [Figure 2, element 262]):  	a mobile application; hierarchical entity data (Chen [Figure 1, element 266]); and synchronization logic (Chen [Figure 3, element 340]); 	one or more processors (Chen [Figure 2, element 260]) coupled with the at least one physical memory device (Chen [Figure 2, element 262]), the one or more processors configurable to execute the synchronization logic to perform an operation to synchronize one or more entities (Chen [Abstract], [0024] wherein the implemented system and method detecting conflict between the mobile device and a server) within the hierarchical entity data stored at the mobile application with hierarchical entity data stored at the service provider database (Chen [0026] and [0034] once a conflict between the mobile device data and the information server data identified, the synchronization process initiate a conflict resolution process). 	Chen is silent regarding hierarchical data or entity. 	However, Eberlein clearly discloses where the service provider database configured to store data in a hierarchical data structure (Eberlein [Abstract], [0020]-[0024], and [Figure 1] e.g., “Local database 114 can be configured to store data in a 
 	Regarding claim 23, the rejection of claim 22 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a mobile device, wherein the hierarchical entity data comprises a plurality of objects having a plurality of object types (Eberlein [Figure 1, element 114] wherein a relational database implemented. A relational database is normally described as a database table).
 	Regarding claim 24, the rejection of claim 23 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a mobile device, wherein the hierarchical entity data further comprises a table corresponding to each of a plurality of object types (Eberlein [0020]-[0024] wherein the heretical database structure comprises table).
 	Regarding claim 25, the rejection of claim 24 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a mobile device, wherein each object comprises a first field to store a local identifier and a second field to store a remote identifier (Eberlein [0025] and [0027] where unique 
 	Regarding claim 26, the rejection of claim 22 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a mobile device, wherein the sync up operation comprises determining changes made to the hierarchical entity data stored at one or more tables within the computing device (Eberlein [0026] and [0048] where modification of object (i.e., entities) tracked and stored).
 	Regarding claim 27, the rejection of claim 26 is hereby incorporated by reference, the combination of Chen, Eberlein, Landry, and Stiffler discloses a mobile device, wherein the synchronization operation further comprises a sync down operation to download a hierarchy of entities from the service provider database to the computing device in response to changes to the hierarchical entity data stored at the service provider database (Eberlein [0048] where the synchronization engine [Figure 1, element 112] traverse the hierarchy and determine if a child object is change, updated or modified See also [0022] and [0026] where the modified or changed data store).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145